                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 2/20/2020

              -against-
                                                                        20 Cr. 65 (AT)

RAMON ANTONIO MENDEZ-UREÑA,                                                ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        It is hereby ORDERED that the status conference scheduled for March 5, 2020, at 11:00
a.m., is RESCHEDULED to March 5, 2020, at 4:00 p.m.

       SO ORDERED.

Dated: February 20, 2020
       New York, New York
